            Case 1:20-cv-06836-CM Document 5 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IZZAT NAZER,

                                Plaintiff,

                    -against-

UNITED STATES OF AMERICA; OFFICE                                 20-CV-6836 (CM)
OF THE DIRECTOR OF NATIONAL
INTELLIGENCE; CENTRAL                                           CIVIL JUDGMENT
INTELLIGENCE AGENCY; NATIONAL
SECURITY AGENCY; DEPARTMENT OF
HOMELAND SECURITY; FEDERAL
BUREAU OF INVESTIGATION,

                                Defendants.

         Pursuant to the order issued September 23, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
